COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00467-CV


NORTHWEST CATTLE FEEDERS,                                          APPELLANTS
LLC, AND RILEY LIVESTOCK INC.

                                         V.

POINTS WEST COMMUNITY BANK                                            APPELLEE
                                     ------------

           FROM THE 271ST DISTRICT COURT OF JACK COUNTY
                     TRIAL COURT NO. 16-06-052

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: March 29, 2018

      1
       See Tex. R. App. P. 47.4.